In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-21-00152-CV
                ___________________________

IN RE THOMAS SWAYDEN AND TOMAR HOLDINGS, LTD., Relators




                        Original Proceeding
            90th District Court of Young County, Texas
                       Trial Court No. 34172


          Before Womack, J.; Sudderth, C.J.; and Bassel, J.
                Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relators’ petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: May 20, 2021




                                         2